—Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered May 22, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s claim that the court’s agency charge was deficient in that it did not discuss the theory that defendant may have acted as the agent of the other person with whom she was arrested is unpreserved (see, People v Tarangelo, 269 AD2d 163, lv denied 94 NY2d 953), and we decline to review it in the interest of justice. Were we to review this claim, we would find that there was no reasonable view of the evidence to support such a charge (see, People v Johnson, 249 AD2d 417, lv denied 92 NY2d 926; compare, People v Feldman, 50 NY2d 500).
Defendant’s contention that the court failed to respond meaningfully to a jury note that was ultimately withdrawn by the jury is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that defendant has failed to establish that she was substantially prejudiced by the court’s delay in responding to the note (see, People v Agosto, 73 NY2d 963, 966; People v Lourido, 70 NY2d 428, 435). Concur — Nardelli, J. P., Tom, Wallach, Andrias and Saxe, JJ.